DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 17 are allowable. Claims 10, 11, 15 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-XV, as set forth in the Office action mailed on 12/28/20, is hereby withdrawn and claims 10, 11, 15 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kerrie Laba on 1/21/22.
The application has been amended as follows: 
Delete the current claims and replace them with the following:
	1.	(Currently Amended) A valve assembly for a vehicle exhaust system comprising:
	a rigid mount structure configured to be mounted within an exhaust component defining an exhaust gas passage;  
	a plurality of flexible members each extending from a first end to a second end, and wherein one of the first ends and second ends of the flexible members are fixed to the rigid mount structure and the other of the first ends and second ends are freely moveable ends that are each free to move relative to each other such that the plurality of flexible members creates a variable restriction to flow through the exhaust component that varies in response to a pressure difference upstream and downstream of the plurality of flexible members; and 
wherein at least some of the flexible members are partially overlapping each other, and wherein each freely movable end bends in a downstream direction from an initial position to increase an open area within the exhaust gas passage in response to increased exhaust gas pressure above a predetermined level, and wherein the freely moveable ends each freely move in an upstream direction to return to the initial position when exhaust gas pressure falls below the predetermined level.	  
  
2.	(Cancelled) 

3.	(Currently Amended) The valve assembly according to claim 1, wherein, when in the initial position, the freely movable ends of the plurality of flexible members are spaced apart from each other to define an open space radially inward of the freely movable ends, and wherein the freely movable ends bend from the initial position to increase the open space within the exhaust gas passage in response to increased exhaust gas pressure above the predetermined level.

4.	(Original) The valve assembly according to claim 3, wherein the exhaust gas passage defines a center axis, and wherein the open space is concentric with the center axis.

5.	(Original) The valve assembly according to claim 3, wherein the exhaust gas passage defines a center axis, and wherein the open space is non-concentric with the center axis.

6.	(Original) The valve assembly according to claim 3, wherein the open space comprises at least two separate annuli.

7.	(Currently Amended) The valve assembly according to claim 1, wherein the rigid mount structure comprises an outer band defining an inner surface surrounding the exhaust gas passage, and wherein the flexible members extend outwardly from the inner surface toward a center of the exhaust gas passage.

8.	(Original) The valve assembly according to claim 7, wherein the outer band is circular, ovoid, or elliptical.

9.	(Original) The valve assembly according to claim 7, wherein the outer band is polygonal.

10.	(Currently Amended and Withdrawn) The valve assembly according to claim 1, wherein the rigid mount structure comprises an inner mount positioned within the exhaust gas passage to define a mount interface that is spaced from an inner surface of the exhaust component, and wherein the flexible members extend outwardly from the mount interface toward the inner surface of the exhaust component.

11.	(Currently Amended and Withdrawn) The valve assembly according to claim 1, wherein the plurality of flexible members comprises a plurality of stiffener members that are inside a flexible material. 

12.	(Currently Amended) The valve assembly according to claim 1, wherein the plurality of flexible members comprises a plurality of bristles.

13.	(Currently Amended) A valve assembly for a vehicle exhaust system comprising:
a rigid mount structure configured to be mounted within an exhaust component defining an exhaust gas passage; and
a plurality of flexible members each extending from a first end to a second end, and wherein one of the first ends and second ends of the flexible members are fixed to the rigid mount structure and the other of the first ends and second ends are freely moveable ends that are each free to move relative to each other such that the plurality of flexible members creates a variable restriction to flow through the exhaust component that varies in response to a pressure difference upstream and downstream of the plurality of flexible members, wherein the plurality of flexible members comprises a plurality of bristles, and wherein the bristles overlap each other to define a bristle density that can be varied to provide a desired variable open area in relation to the predetermined level of exhaust gas pressure.

14.	(Original) The valve assembly according to claim 12, wherein the bristles have varying lengths and/or thicknesses.

15.	(Withdrawn) The valve assembly according to claim 12, wherein the bristles are formed as a spiral structure that extends along a predetermined length of the exhaust component.

16.	(Currently Amended) A valve assembly for a vehicle exhaust system comprising:
a rigid mount structure configured to be mounted within an exhaust component defining an exhaust gas passage; 
a plurality of flexible members each extending from a first end to a second end, and wherein one of the first ends and second ends of the flexible members are fixed to the rigid mount structure and the other of the first ends and second ends are freely moveable ends that are each free to move relative to each other such that the plurality of flexible members creates a variable restriction to flow through the exhaust component that varies in response to a pressure difference upstream and downstream of the plurality of flexible members; and 
a guide positioned downstream from the plurality of flexible members to define a bend stop position for the flexible members when the exhaust gas pressure exceeds the predetermined level.

17.	(Currently Amended) A vehicle exhaust component assembly comprising:
	an exhaust component body having an inner surface defining an exhaust gas passage;
	a rigid mount structure positioned within the exhaust gas passage; 
	a plurality of flexible members each extending from a first end to a second end, and wherein the plurality of flexible members comprise a plurality of bristles or stiffeners, and wherein the first ends of the flexible members are fixed to the rigid mount structure and the second ends are freely moveable ends that are each free to move relative to each other such that the plurality of flexible members creates a variable restriction to flow through the exhaust component body that varies in response to a pressure difference upstream and downstream of the plurality of flexible members; 
wherein the freely movable ends bend from an initial position to increase an open area within the exhaust gas passage in response to increased exhaust gas pressure above a predetermined level, and wherein the freely moveable ends return to the initial position when exhaust gas pressure falls below the predetermined level; and
a guide positioned downstream from the plurality of flexible members to define a bend stop position for the flexible members when the exhaust gas pressure exceeds the predetermined level.

18.	(Original) The vehicle exhaust component assembly according to claim 17, wherein the rigid mount structure comprises an outer band defining an inner surface surrounding the exhaust gas passage, and wherein the flexible members extend outwardly from the inner surface toward a center of the exhaust gas passage, and wherein the open area comprises one or more annuli positioned adjacent a center of the exhaust gas passage.

19.	(Withdrawn) The vehicle exhaust component assembly according to claim 17, wherein the rigid mount structure comprises an inner mount positioned within the exhaust gas passage to define a mount interface that is spaced from the inner surface of the exhaust component body, and wherein the flexible members extend outwardly from the mount interface toward the inner surface of the exhaust component body such that the open area comprises an annulus between the inner surface and the freely moveable ends.

20.	(Cancelled) 

21.	(Previously Presented)	The vehicle exhaust component assembly according to claim 17, wherein the freely movable ends move between the initial position to a bent position where the freely movable ends are downstream from the initial position of the freely movable ends, and wherein the freely movable ends bend independently of each other while moving between the initial and bent positions.

22.	(Previously Presented)	The vehicle exhaust component assembly according to claim 17, wherein the plurality of flexible members extend generally perpendicularly relative to a center axis defined by the exhaust gas passage when in the initial position.

23.	(Previously Presented)	The valve assembly according to claim 1, wherein each freely movable end moves between an initial position to a bent position where the freely movable ends are downstream from the initial position of the freely movable ends, and wherein the freely movable ends bend independently of each other while moving between the initial and bent positions.

24.	(Previously Presented)	The valve assembly according to claim 1, wherein the plurality of flexible members extend generally perpendicularly relative to a center axis defined by the exhaust gas passage when in the initial position.

Allowable Subject Matter
Claims 1, 3-19 and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 1) wherein at least some of the flexible members are partially overlapping each other, and wherein each freely movable end bends in a downstream direction from an initial position to increase an open area within the exhaust gas passage in response to increased exhaust gas pressure above a predetermined level, and wherein the freely moveable ends each freely move in an upstream direction to return to the initial position when exhaust gas pressure falls below the predetermined level; (With respect to claim 13) wherein the plurality of flexible members comprises a plurality of bristles, and wherein the bristles overlap each other to define a bristle density that can be varied to provide a desired variable open area in relation to the predetermined level of exhaust gas pressure; and (With respect to claims 16 and 17) a guide positioned downstream from the plurality of flexible members to define a bend stop position for the flexible members when the exhaust gas pressure exceeds the predetermined level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837